DETAILED ACTION
Applicant's amendment, filed 17 September 2021, is acknowledged.  Claims 1-84, 89-99, 121, and 127 have been cancelled.  Claims 85, 88, 100, 102, 103, 108-112, 117, 119, 120, 122, 125, 126, and 128 have been amended.  No claims have been added.  Claims 85-88, 100-120, 122-126, and 128-131 are pending and under consideration.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew K. Knabel on 18 October 2021.

The application has been amended as follows: 
IN THE CLAIMS:
A) In claim 109, the claim has been amended to depend from claim 108 rather than from claim 85.
B) In claim 109, in the second line “comprises an LP1 and an LP2” has been amended to read “comprises the LP1 and the LP2” .
C) In claim 112, subpart (c)(iii), in the first line the word “selected” has been inserted between “sequence” and “from” so that the claim reads “the MM comprises an amino acid sequence selected from the group consisting of”. 
D) In claim 119, subpart (c)(ii), “SEQ ID NOs: 3, 4, and 5” has been amended to read “SEQ ID NOs: 6, 7, and 8”.
E) In claim 119, subpart (c)(ii), a comma has been inserted at the end of the subpart so that the subpart concludes “or SEQ ID NOs: 13, 14, and 15,”.
F) In claim 119, subpart (c)(iii), in the first line the word “selected” has been inserted between “sequence” and “from” so that the claim reads “the MM comprises the amino acid sequence selected from the group consisting of”. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s amendment obviated the rejections of record.  The Examiner’s amendment corrects informalities in the amended claim set.  An updated search did not identify a nucleic acid encoding an antibody that binds CD71 and comprises the CDRs recited in the claims.  Claims 85-88, 100-120, 122-126, and 128-131 are allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643